DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ RCE submission filed on November 7, 2022 has been entered.

Status of the Claims
Receipt and entry of Applicants’ reply filed on October 5, 2022 is acknowledged.  Claims 1, 3, and 5 are amended and Claim 8 is canceled.  Thus, Claims 1-5, 7, and 9-11 are pending and are further examined on the merits in the U.S. National stage application. 


Examiner’s Note
The status indicator for dependent Claim 3 is incorrect in Applicants’ reply filed on October 5, 2022.  The status indicator for Claim 3 reads as “(Previously Presented)”, however, Claim 3 was actually amended by Applicants, and as such, the status indicator needs to read as ‘(Currently Amended)’. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
		an exhaust channel of the screw compressor (Claim 1, line 10)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
		“Ina case that space available…(Abstract, line 5) should be ‘In a [[
Appropriate correction is required.

Claim Objection
The following claims are objected to because of the following informalities:  
		“of each the gas-supplement hole” (Claim 1, lines 10 and 11) should be ‘of each [[
		“at least two gas-supplement hole” (Claim 3, line 2) should be ‘at least two gas-supplement holes [[
	Appropriate correction is required.


Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, and 9-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claim 1 and claims dependent thereon
	Claim 1 recites “a contour of the gas-supplement channel is determined by a position of the male rotor and an exhaust channel of the screw compressor” (Claim 1, lines 9 and 10).  While the specification describes the above phrase in the form of a conclusory statement (¶s 0017 and 0050), the specification does not provide any further specificity regarding how the position of the exhaust channel in-and-of itself determines the contour of the gas-supplement channel and the exhaust channel is not shown in the drawings that otherwise may provide insight to a person having ordinary skill in the art (PHOSITA) how this can be realized/understood.    
	Claim 1 also recites the phrase “a distance from a center of each of the gas-supplemental holes disposed in an outer layer to a contour of the gas-supplemental channel is a fixed value” (Claim 1, last three lines).  While the specification describes that which is described verbatim in the phrase, the specification does not provide sufficient guidance regarding what actually constitutes an “outer layer”.  Additionally, the specification further describes that there are both “groups” (¶ 0016) and “layers” (¶s 0017 and 0050) of gas-supplemental holes which does not enhance the understanding regarding the gas-supplemental holes.  Fig. 4 of the drawings appears to show that the outermost layer of holes (201(s)) that are closest to the contour are those that have the fixed value (fixed value A).  Hence, the position of the outer layer is not defined with any specificity in the specification.      

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	The phrase “a contour of the gas-supplement channel is determined by a position of the male rotor and an exhaust channel of the screw compressor” (Claim 1, lines 9 and 10) in combination with the specification (¶s 0017 and 0050)/Fig. 4 of the specification makes the claim indefinite in that it is not understood how the exhaust channel can actually determine the contour of the gas-supplemental channel when no exhaust channel is designated in Fig. 4 or any of the other figures of the specification that could otherwise indicate that the exhaust channel actually influences/determines the contour of the gas-supplement channel.  Additionally, the specification provides no further specific description how the exhaust channel determines the contour of the gas-supplemental channel.    
	The element “a contour of the gas-supplement channel” (Claim 1, line 9) in combination with the element “a contour of the gas-supplement channel” (Claim 1, line 11) makes the claim indefinite in that it is unclear if Applicants are trying to further limit a new element or are attempting to further limit an element previously recited (i.e., are these elements the same element or are these elements different elements) 
	The phrase “a distance from a center of each of the gas-supplemental holes disposed in an outer layer to a contour of the gas-supplemental channel is a fixed value” (Claim 1, last three lines) makes the claim indefinite in that it is unclear how the outer layer of gas-supplemental holes are positionally defined relative to the other layers of gas-supplemental holes to the contour so that the scope of the claim is clear.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 103 as being unpatentable over US6331103 (Teraoka; issued on December 18, 2001) (TERAOKA).  
In reference to Claim 1, TERAOKA teaches
		A screw compressor (air screw-type compressor 13, col. 6, line 49 and 50, Figs. 4-12), comprising: 
			a body, comprising a housing (compressor casing 15, col. 6, line 53, Fig. 4), in which a compression chamber (rotor chamber 16, col. 7, line 19) is provided, and 
			a gas-supplement channel (silencer 11, col. 7, lines 48 and 49), disposed in the body (includes 15), the gas-supplement channel (11) having at least two gas-supplement holes (a lot of orifices 93, col. 7, line 66, Figs. 4 and 5) and in communication with the compression chamber (16); 
			further comprising a male screw (male-type screw 57, col. 7, line 20) and a female screw (female-type screw 55, col. 7, lines 19 and 20) disposed in the compression chamber (16); wherein at least a portion of the at least two gas-supplement holes (93s) are arranged in a shape corresponding to a partial outer contour of the male screw (57; if the profile of 57 is transcribed onto 11 at least some of the orifices 93 follow the peripheral circular outline of 57);
			wherein a contour of the gas-supplement channel is determined by a position of the male screw and an exhaust channel of the screw compressor (the position of the silencer plate and its contour located at the input of the screw compressor is at least partially determined by the position of the male rotor within the casing which is in further relation to where the exhaust channel needs to be positioned for the screw compressor to effectively operate). 
While TERAOKA describes a distance from the center of each the gas-supplement hole disposed in an outer layer to a contour of the gas-supplement channel has a value, TERAOKA does not explicitly describe that such a value for each gas supplement hole is a fixed value.  TERAOKA does describe that the number and diameter of the orifices 93, and hence the arrangement of the orifices, can be selected according to the noise to be silenced such that a person having ordinary skill in the art (PHOSITA) can have an arrangement that includes a distance from the center of each the gas-supplement hole disposed in an outer layer of the gas-supplement holes to a contour of the gas-supplement channel to have a fixed value.
	 It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an outer layer of holes to a contour of the gas-supplement channel having a value as taught by TERAOKA and make such a value a fixed value and incorporate this kind of arrangement into TERAOKA’s screw compressor for at least the benefits of ensuring the orifices can pass fluid as well as silencing a noise of interest (col. 8, lines 6-9 of TERAOKA) depending on the requirements of the screw compressor and its application of need. 
	In reference to Claim 2, TERAOKA further teaches that the at least two gas-supplement holes (93(s), Fig. 4 and 5) are disposed along an axial direction of the body (includes 15).  
	In reference to Claim 3, TERAOKA also teaches that a shape of cross section of each of the at least two gas-supplement hole (93(s), Figs. 4 and 5) is a circle (best seen in Fig. 5).   
	In reference to Claims 4 and 5, each of these claims recites a particular diameter sizing for the at least two gas-supplement holes being not greater than 6 mm, not less than 2 mm (Claim 4) and/or the at least two gas-supplement holes being a circle shape (Fig. 5) and having a diameter of 5 mm (Claim 5).  While TERAOKA does not describe a particular size diameter of the at least two gas supplement holes, TERAOKA further describes that the number and diameter of the orifices 93, and hence the arrangement of the orifices, can be selected according to the noise to be silenced which can include a diameter of not greater than 6 mm, not less than 2 mm and/or 5 mm where such a value is dependent on the requirements of the noise to be silenced (col. 8, lines 6-11).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a circular gas-supplement holes as taught by TERAOKA and further size the diameters of the holes to be not greater than 6 mm, not less than 2 mm, and/or 5 mm and incorporate this understanding/feature into TERAOKA’s screw compressor for at least the benefits of ensuring the orifices can pass fluid into the compression chamber as well as silence a noise of interest (col. 8, lines 6-9) depending on the requirements of the screw compressor and its application of need. 
 	In reference to Claim 7, TERAOKA further teaches the at least two gas-supplement holes comprise at least three gas-supplement holes (H(s), Examiner’s ANNOTATED Fig. 5 of TERAOKA) and wherein the at least three gas-supplement holes (H(s)) are arranged to form a first group (the three holes H(s) form a group of holes); and centers of the at least three gas-supplement holes (H(s) in the first group are arranged to form an arc relative with the male screw (57).  TERAOKA does not explicitly teach that the arc formed along the center of the holes is concentric with the male screw.  TERAOKA does further describe that the number and diameter of the orifices 93, and hence the arrangement of the orifices, is selectable/arranged according to the noise to be silenced (col. 8, lines 6-9), and as such, the PHOSITA can arrange the orifices in an arrangement in an arc that is concentric with the male screw.
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize holes arranged in an arc relative to the male screw as taught by TERAOKA and further make the centers of the holes to be concentric to the male screw and incorporate this particular kind of hole arrangement into TERAOKA’s screw compressor for at least the benefits of ensuring the orifices can pass fluid into the compression chamber as well as ensure that noise of interest is silenced (col. 8, lines 6-9) depending on the requirements of the screw compressor and its application of need. 

    PNG
    media_image1.png
    383
    596
    media_image1.png
    Greyscale
 
Examiner’s ANNOTATED Fig. 5 of TERAOKA

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over TERAOKA in view of US2012/0058001 (Tang; published on March 8, 2012) (TANG).
	In reference to Claim 9, TERAOKA teaches a body that has an exhaust end bearing housing provided at the end of the housing (the walled structure to the left of the lower reference numeral 79 in Fig. 4 of TERAOKA).  TERAOKA does not teach that the gas supplement channel is disposed in the exhaust end bearing seat.  TANG teaches a screw compressor (title, Abstract, Figs. 5-13) having a gas supplement channel (that includes a plurality of gas supply holes 10, ¶ 0031, Figs. 12 and 13) provided in an exhaust end bearing seat (gas-vent base 50, ¶ 0031, line 2) where at least a first part of a length section of the gas-supplement channel (a length of 10) is disposed in the exhaust end bearing seat (50).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a gas supplement channel provided in an exhaust end bearing seat that includes a length of two gas-supplement holes and further incorporate this feature into TERAOKA’s screw compressor to supply gas at the other end of the compression chamber of the screw compressor as needed for the benefits of having improved efficiency and performance of the screw compressor as expressly described by TANG (¶ 0002, lines 3-5 and ¶ 0034, last three lines and ¶ 0038, last three lines).      
	In reference to Claim 11, TERAOKA teaches a screw compressor of Claim 1 (see the rejection of Claim 1 above). TERAOKA does not explicitly call out that the screw compressor is further utilized as part of a refrigeration apparatus.  TANG teaches a refrigeration apparatus (“supplying gaseous refrigerating working medium” as described in ¶ 0007 in a refrigeration cycle system like refrigeration cycle system 100’ as described in ¶s 0002 and 0003) comprising the screw compressor of claim 1 (see rejection of Claim 1 above).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the features of the screw compressor of TERAOKA in a refrigeration apparatus as taught by TANG for at least the benefit of utilizing the features of TERAOKA’s screw compressor in other commercially viable/useful compressor applications.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over TERAOKA in view of US2016/0265529 (Branch et al.; published on September 15, 2016 (BRANCH).
	In reference to Claim 10, TERAOKA teaches a screw compressor of Claim 1 (see the rejection of Claim 1 above). TERAOKA does not explicitly call out that the screw compressor is further utilized as part of an air conditioning apparatus. BRANCH teaches that screw compressors can be utilized in air conditioning systems (¶ 0001).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the screw compressor of TERAOKA in an air conditioning system/air conditioning apparatus as taught by BRANCH for at least the benefit of utilizing the features of TANG’s screw compressor in other commercially viable/useful compressor applications.

Response to Arguments 
Applicants claim amendments and arguments filed in the reply filed on October 5, 2022 have been fully considered and are persuasive to the currently pending claims with respect to an objection to a claim which is hereby withdrawn by the Examiner.  

Applicants’ arguments with respect to independent Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W THIEDE/Examiner, Art Unit 3746                                                                                                                                                                                                        Tuesday November 14, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746